LEARNED HAND, District
Judge (after stating the facts as above). Applegate seems to us a complete anticipation of this patent. It was a pneumatic carpet cleaner having a dust box. It had a screen slidably mounted in the upper part of the box which could be removed and replaced. It had a suction nozzle in front, and while this nozzle did not support the front end in the same sense as Sturgeon’s nozzle, it did so in the sense that even the defendant’s first form supported it. To operate at all the nozzle of such a machine must bury into the nap *201of the carpet far enough to establish a difference of air pressure within the box and the bellows. As the nap is resilient this necessarily involves some upward pressure against the nozzle, which means that the latter in some measure supports the front end. We do not say that the claims mean this; but, if they do not, the defendant does not in= fringe, and the plaintiff must insist upon that interpretation. If so, the only invention remaining must be in the percentage of the weight carried by the nozzle, which would not be the subject of a patent. Applegate has journal bearings and a crank shaft, with crank and pit-man between it and the suction device. It is, of course, true that there is literally no crank, though there is a pitman; but we cannot treat very seriously any supposed distinction between Applegate’s actual disclosure and Sturgeon’s in this regard, in view of Conover and Buell in exactly the same art. Finally, Applegate has “suction devices,” and, indeed, his suction devices are the same as those disclosed by Sturgeon. Now, it is true that one of his bellows is reversed, so that its hinge is to the front, and it may be argued with some plausibility that he could not have apprehended the advantage of Sturgeon’s arrangement. Tlie whole argument is, however, irrelevant, because not only does neither claim have any such limitation, but it is even apparent that the very V-shaped bellows was not an element of the patent. It is disclosed only as a preferable form (page 2, lines 31, 44), and the claims clearly pretend to generality in respect of the suction devices.
Claim 2 is no better, for we do not attach any importance to the “drawer therein” specified, as distinct from the “screen,” merely, of claim 1.
Were_ Applegate alone not enough, we should not allow the claim any validity, after remembering Baender, Conover, and Buell, upon, which it can at best be only an improvement.
No discussion of the success of the machine is necessary, beyond what we have said in the case of National Sweeper Company v. Bissell Carpet Sweeper Company.
Decree affirmed, with costs.